Citation Nr: 0928321	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  02-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder claimed as post 
traumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Coast 
Guard from May 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied service connection for 
posttraumatic stress disorder (PTSD). 

The Veteran testified at a Travel Board hearing at the 
Muskogee RO in April 2004.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.  The 
Veterans Law Judge who conducted the April 2004 hearing is no 
longer employed by the Board.  Correspondence was sent to the 
Veteran in May 2008 inquiring whether he desired a new Board 
hearing in conjunction with this appeal.  In pertinent part, 
the correspondence stated that if the Veteran did not respond 
within 30 days from the date of the letter, the Board would 
assume he did not want an additional hearing.  As no response 
to this correspondence was forthcoming, the Board assumes he 
does not want an additional hearing.

In August 2004 and August 2008 the Board remanded the 
Veteran's claim for further evidentiary and procedural 
development.  Supplemental statement of the cases (SSOC) were 
issued in February 2008 and May 2009 which continued to deny 
the Veteran's claim.  The case is once again before the 
Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, additional remand is required.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.  Such development would ensure that 
his due process rights, including those contained within 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008), are met.  
After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board believes that 
this case must be remanded for further evidentiary 
development. 

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2008); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case the evidence of record indicates that the 
Veteran has been diagnosed with major depression and an 
anxiety NOS [not otherwise specified].  The Veteran has also 
been diagnosed with PTSD, "PTSD like symptoms" and has had 
PTSD ruled-out as a possible diagnosis. 

With respect to the crucial element (2) pertaining to in-
service stressors, the Veteran's service personnel records do 
not indicate combat participation, combat injury or receipt 
by the Veteran of a combat citation.

However, the Veteran has submitted multiple statements 
describing six alleged stressors.  Specifically, the Veteran 
has indicated that: 1) he answered distress calls while 
working at a search and rescue station; 2) he had to jump on 
to a barge that had broke free from its mooring in winter; 3) 
a serviceman on his watch threatened to kill him; 4) he 
climbed up an icy ladder to replace a lighthouse light; 5) he 
nearly drowned when rescuing a young girl in December 1969; 
and 6) he retrieved the body of a dead baby following a plane 
crash in June 1967.   

With respect to the first two stressors identified by the 
Veteran, the lack of detail surrounding these incidents makes 
verification impossible.  For example, the Veteran has not 
provided any details surrounding a specific distress call 
that he received or identified the date and location of the 
loose barge.  

With respect to the Veteran's third and fourth stressors, the 
Board notes that these stressors are not subject to 
verification as they are not the type of events that would 
have been documented.  Furthermore, the Veteran himself has 
acknowledged that there are no records documenting the threat 
against his life or that he changed the lighthouse light.  
See the April 2004 hearing transcript. 

The record indicates that the RO attempted to verify the 
Veteran's above-listed fifth and sixth stressors in September 
2001.  In response, the Center for Unit Records (CURR) 
indicated that attempts to verify the Veteran's stressors 
through the U.S. Coast Guard headquarters and the National 
Archives Center have been unsuccessful.  In order to conduct 
further research, CURR requested the RO provide the name of 
the Veteran's unit of assignment.  This was not accomplished.

In July 2005, the AMC again attempted to verify the Veteran's 
fifth and sixth stressors.  In response, CURR indicated that 
without the Veteran's unit of assignment, the claim would not 
be investigated. 

The evidence of record now includes a complete copy of the 
Veteran's service personnel records.  These records describe 
the Veteran's unit of assignment in detail and therefore 
provide enough information to attempt to verify the Veteran's 
stressors. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should attempt to verify through 
the U.S. Army & Joint Services Records 
Research Center (formerly known as 
USASCRUR) or other appropriate military 
authority the Veteran's claim that while 
assigned to the Fisher Island New York 
Rescue Station, New London Group, in 
December 1969 the Veteran attempted to 
rescue a young girl after a sailboat 
capsized.  VBA should also attempt to 
verify the Veteran's claim that while 
stationed with the same unit, he attempted 
to rescue victims of a plane crash in 
November 1970. 

2.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the Veteran's claim for 
entitlement to service connection for an 
acquired variously diagnosed psychiatric 
disorder claimed as PTSD and anxiety.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
a
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

